KAREN R. BAKER, Justice, dissenting. The majority holds that because Ark. Code Ann. § 5-4-702(a) (Supp.2011) requires a mandatory imposition of a term of imprisonment, the circuit court erred by suspending Colvin’s sentence, and therefore, Colvin’s suspended sentence was an illegal sentence. In reaching their conclusion, the majority ignores our long-standing case law on penal statutes. The majority’s interpretation of Ark.Code Ann. § 5-4-702(a) is not one of strict construction, resolving all doubts in favor of Colvin, but impermissibly enlarges Colvin’s punishment. In Lawson v. State, 295 Ark. 37, 41, 746 S.W.2d 544, 546 (1988), we explained that in interpreting criminal penal statutes, “[w]e have ... always recognized the principle that penal laws should be strictly construed, State v. Simmons, 117 Ark. 159, 174 S.W. 238 (1915); Burrell v. State, 203 Ark. 1124, 160 S.W.2d 218 (1942); [and] that all doubts in construing a criminal statute must be resolved in favor of the | mdefendant, Stuart v. State, 222 Ark. 102, 257 S.W.2d 372 (1953); Knapp v. State, 283 Ark. 346, 676 S.W.2d 729 (1984).” Additionally, “we are bound by the historic rule that penal statutes are to be strictly construed in favor of the accused and courts are not permitted to enlarge the punishment provided by the legislature either directly or by implication.” Savage v. Hawkins, 239 Ark. 658, 660, 391 S.W.2d 18, 20 (1965) (citing Simmons, 117 Ark. 159, 174 S.W. 238 (1915)). The Supreme Court of the United States has stated, “[Statutes creating crimes are to be strictly construed in favor of the accused; they may not be held to extend to cases not covered by the words used.” United States v. Resnick, 299 U.S. 207, 209, 57 S.Ct. 126, 81 L.Ed. 127 (1936) (citations omitted). Simply put, “ambiguity concerning the ambit of criminal statutes should be resolved in favor of lenity.” United States v. Bass, 404 U.S. 336, 347, 92 S.Ct. 515, 30 L.Ed.2d 488 (1971) (internal citations and quotations omitted). The majority’s holding that Ark.Code Ann. § 5-4-702(a) requires a mandatory imposition of a term of imprisonment is not found within the words of the statute in question and is therefore incompatible with our previous holdings. Further, ArkCode Ann. §§ 5-4-104 and 5^-301 (Supp.2011) do not support the majority’s holding. Arkansas Code Annotated sections 5-4-104 and 5-4-301 specifically prohibit the imposition of suspended sentences for certain offenses. Arkansas Code Annotated section 5-4-702 is not listed in these excepted offenses. Arkansas Code Annotated section 5 — 4—104(e)(l)(B)(i) (Supp.2011) provides “In any other case, the court may suspend imposition of sentence ... except as otherwise specifically prohibited by statute.” (Emphasis added). Our criminal code does not specifically prohibit the suspension of a sentence under Ark.Code 1 nAnn. § 5-4-702(a).1 Additionally, the majority relies on Lovell v. State, 283 Ark. 425, 681 S.W.2d 395 (1984) (supplemental opinion on denial of rehearing), holding that Colvin’s sentence cannot be suspended, despite the fact that it is not expressly included among the offenses for which alternative sentencing was not available. However, Lovell supports affirming Colvin’s suspended sentence because, in that case, we applied the specific act, the DWI Act — Ark. Stat. § 75-2504, over the general act, Ark. Stat. § 41-1201. We held that the specific DWI Act, which provided that a defendant found guilty under the Act, “shall be imprisoned,” was unequivocal in its language and applied the specific act over the general act, Ark. Stat. § 41-1201, which would have allowed the circuit court to suspend imposition of any sentence. Lovell v. State, 283 Ark. at 434-B, 681 S.W.2d at 396. Next, the majority holds that Colvin’s sentence is illegal because suspended sentences must run concurrently pursuant to ArkCode Ann. § 5 — 4—307(b)(1) (Repl. 2006). I disagree. A general statute, such as ArkCode Ann. § 5 — 4—307(b)(1), does not apply when a specific one governs the subject matter. Saline Cnty. v. Kinkead, 84 Ark. 329, 105 S.W. 581 (1907); Ballheimer v. Service Finance Corp., 292 Ark. 92, 95, 728 S.W.2d 178, 179 (1987)(“[a] special 112act applies to a particular case, it excludes the operation of a general act upon the same subject.”). “[A] general statute does not apply when a specific one governs the subject matter.” Owens v. State, 354 Ark. 644, 652, 128 S.W.3d 445, 449 (2003). Here, Ark.Code Ann. § 5-4-702(d) is a specific statute and dictates that Colvin’s sentence run consecutively to any other sentence. See also Sullivan v. State, 366 Ark. 183, 234 S.W.3d 285 (2006)(Sullivan was sentenced to six months in the county jail for first-degree assault; ten years’ suspended and a $1000 fine for false imprisonment and domestic battery; and five years’ supervised probation and a $1000 fine for terroristic threatening. We then affirmed his one-year suspended sentence under the enhancement, ArkCode Ann. § 5-4-702(a), to run consecutive to his underlying sentences). Further, although the majority relies on Sullivan for its application of this court’s interpretation of the term “may” in Ark. Code Ann. § 5-4-702(a), Sullivan actually supports affirming Colvin’s sentence.2 In Sullivan, we affirmed a one-year suspended sentence under Ark.Code Ann. § 5-4-702(a) and stated “[t]he trial court’s one-year sentence was within the range prescribed by the legislature in § 5-4-702; thus, Sullivan was not subjected to an illegal | ^sentence.”3 Sullivan v. State, 366 Ark. at 189, 234 S.W.3d at 290. Clearly, we could have reversed and remanded Sullivan if we had found the imposition of a sentence of a term of imprisonment was mandatory. See generally Harness v. State, 352 Ark. 335, 101 S.W.3d 235 (2003). Strictly interpreting Ark.Code Ann. § 5-4-702(a), and resolving all doubts in favor of Colvin, as we are bound to do, compels the conclusion that the circuit court was not specifically prohibited from suspending Colvin’s one-year term of imprisonment under Ark.Code Ann. § 5-4-702(a). Accordingly, I would affirm the circuit court. HANNAH, C.J., and HART, J., join this dissent.  . The majority states that because Ark.Code Ann. § 5-4-702(e) provides that, any person convicted under this section is not eligible for early release on parole or community correction transfer for the enhanced portion of the sentence, it is clear that the legislature intended for any sentence imposed pursuant to the statute be served in its entirety. However, a suspended sentence is notably absent from those things that the legislature specifically prohibited. If the legislature had intended to prohibit the entry of suspended sentence they certainly could have done so, and the fact that they did not clearly indicates that such a prohibition was not their intent. Further, the sentencing order demonstrates that Colvin was not "convicted [nor] sentenced pursuant to the provisions of the Community Punishment Act.”   . The court's discussion of the term "may” in Sullivan was in response to Sullivan's argument regarding the imposition of a sentence under Ark.Code Ann. § 5-4-702(a) and is not applicable to Colvin’s case. In Sullivan, we only addressed the issue of whether the jury had the discretion not to impose a sentence under Ark.Code Ann. § 5-4-702(a). We specifically declined to reach the issue of whether a mandatory sentence under Ark.Code Ann. § 5-4-702(a) is required, as presented in Col-vin’s case, because it was not preserved for appeal. Sullivan, 366 Ark. at 185 n. 1, 234 S.W.3d at 287 n. 1.   . With regard to Sullivan's sentence, the majority states "Nevertheless, the circuit court sentenced Sullivan on the enhancement to 'one year in the Department of Correction, with one year suspended, consecutive to all other sentences imposed here.” For clarification, on the enhancement under Ark.Code Ann. § 5-4 — 702(a), Sullivan was sentenced to only a one-year term, which was suspended.